                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


RAHEIM DOLEMAN,

          Plaintiff,

v.                                        Civil Action No. 5:17CV171
                                                             (STAMP)
JOSEPH DELONG, Administrator,
JOHN S. SHEELEY for
Eastern Regional Jail,
SGT. BULLOCK,
LT. TATE, Psychiatrist,
JIM OXFORD, Medical Director,
CHAD HOTT and
JOHN DOE CORRECTIONAL OFFICERS
at Eastern Regional Jail,

          Defendants.


                      MEMORANDUM OPINION AND ORDER
                 AFFIRMING AND ADOPTING THE REPORT AND
                RECOMMENDATION OF THE MAGISTRATE JUDGE
               AND DISMISSING THE PLAINTIFF’S COMPLAINT

                        I.   Procedural History

     The pro se1 plaintiff, Raheim Doleman, filed this civil action

asserting claims under 42 U.S.C. § 1983.      This civil action was

referred to United States Magistrate Judge James E. Seibert under

Local Rule of Prisoner Litigation Procedure 2, and then reassigned

to United States Magistrate Judge James P. Mazzone.    The plaintiff

then filed an amended complaint against the above-named defendants.

ECF No. 26.




     1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer.         Black’s Law
Dictionary 1416 (10th ed. 2014).
     Magistrate    Judge    James     P.    Mazzone   issued   a   report   and

recommendation (ECF No. 34) recommending that the plaintiff’s

complaint be dismissed with prejudice as having been filed in

violation of the statute of limitations.              The plaintiff did not

file objections to the report and recommendation.

     For the following reasons, this Court AFFIRMS and ADOPTS the

report   and   recommendation   in     its    entirety   and   DISMISSES    the

plaintiff’s complaint with prejudice.

                                II.    Facts

     The plaintiff, Raheim Doleman (“Doleman”), alleges in his

amended complaint (ECF No. 26) that on or about October 2013, he

approached several different correctional officers at the Eastern

Regional Jail asking to be placed in protective custody because he

was having problems on Pod A-1.            The plaintiff asserts that after

several written and verbal requests, he was finally placed in

protective custody.        However, the plaintiff maintains that two

weeks later, Jim Oxford and Lt. Tate came to the segregation unit

and advised him that he would be moved back to general population.

The plaintiff claims that he objected repeatedly and asked them to

leave him there.    The plaintiff claims that Lt. Tate replied that

“he could walk there or be dragged there; the decision was his.”

ECF No. 26 at p. 18.   The plaintiff indicates he was then placed on

Pod A-4, where he was extorted and harassed again.             The plaintiff

alleges that on December 24, 2013, he was viciously attacked and


                                       2
held down by three inmates, while one of the inmates sexually

abused and raped him.          Plaintiff maintains that he contacted the

West Virginia State Police and reported the rape.                    Plaintiff

further alleges that he was taken to the Martinsburg City Hospital

where rape kit was performed.             The plaintiff contends that the

“State Police and Correctional Officers wanted me to tell who it

was that raped me, I could not tell them; I was scared for my life!

I tried to explain that the people that raped me knew me and my

family and had large contacts on the street.”                ECF No. 26 at 18.

In addition, the plaintiff asserts that he was denied psychological

treatment because he would not identify his rapist.                In summary,

the plaintiff alleges that the various defendants were deliberately

indifferent to his safety and violated his Eighth Amendment right

to be free from cruel and unusual punishment and his Fourth

Amendment right to due process.                 For relief, plaintiff seeks

injunctive relief in the form of an immediate evaluation by a

licensed Trauma Psychiatrist that specializes in the field of

PTSD/RAPE and a discharge from his sentence and incarceration.               In

addition, plaintiff seeks compensatory and punitive damages.

                               III.   Applicable Law

         Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct

a   de    novo   review   of    any   portion    of   the   magistrate   judge’s

recommendation to which objection is timely made.               As to findings

where no objections were made, such findings and recommendations


                                         3
will be upheld unless they are “clearly erroneous or contrary to

law.”     28 U.S.C. § 636(b)(1)(A).             Because the petitioner did not

file    any   objections      to    the     report     and   recommendation,         the

magistrate judge’s findings and recommendations will be upheld

unless they are “clearly erroneous or contrary to law.”                      28 U.S.C.

§ 636(b)(1)(A).

                                   IV.    Discussion

        In his report and recommendation, the magistrate judge found

that    Section     1983   does     not     contain     an   express       statute    of

limitations; therefore, federal courts apply the forum state’s

statute     of    limitations      for     personal     injury     claims    and     its

corresponding tolling rules. ECF No. 34 at 4. Thus, timeliness is

determined based upon the relevant state limitations period for

personal injury actions.           Id.     Specifically, the magistrate judge

noted that in this case, the plaintiff’s claims against the

defendants are clearly outside the two-year applicable statute of

limitations.       Id. at 5.       The magistrate judge concluded that the

complaint        clearly   states        that    the   events      giving    rise     to

plaintiff’s       complaint      occurred       in   2013,   and    that    based    on

plaintiff’s alleged actions, it is clear that he was aware of his

claim at that time.        Id.     The magistrate judge also noted that in

the instant case, the plaintiff did not initiate the grievance

process until September 27, 2016, well after the two-year statute

of limitations had expired.              Id. at 7.     Therefore, the grievance


                                            4
process cannot serve to toll the limitations period, and this

complaint is due to be dismissed as untimely.                  Id.     Thus, the

magistrate judge concluded that this action was filed in violation

of the statute of limitations and recommended that it be dismissed

with prejudice.

     Upon    review,   this    Court   finds     no    clear    error    in    the

determinations    of   the    magistrate   judge      and   thus     upholds   his

recommendation.

                               V.   Conclusion

     For the reasons set forth above, the report and recommendation

of the magistrate judge (ECF No. 34) is AFFIRMED and ADOPTED.

Accordingly, the plaintiff’s complaint is DISMISSED WITH PREJUDICE.

     Finally, this Court finds that the plaintiff was properly

advised by the magistrate judge that failure to timely object to

the report and recommendation in this action would result in a

waiver of appellate rights.         Because the plaintiff has failed to

object, he has waived his right to seek appellate review of this

matter.     See Wright v. Collins, 766 F.2d 841, 844-45 (4th Cir.

1985).

     It is ORDERED that this civil action be DISMISSED and STRICKEN

from the active docket of this Court.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the pro se plaintiff by certified mail and to


                                       5
counsel of record herein.   Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.

     DATED:   February 11, 2019



                             /s/ Frederick P. Stamp, Jr.
                             FREDERICK P. STAMP, JR.
                             UNITED STATES DISTRICT JUDGE




                                  6
